UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------      X
In re PLATINUM-BEECHWOOD LITIGATION             18-c:v-6658 (JSR)
       -   ---------------------------   X
SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,                                   18-cv-6658 (JSR)
           Plaintiff,

                  -v-

BEECHWOOD RE LTD. et al.,
                                               !XX'UMENT
                                               t.LECTRONICALLY FTtFn
           Defendants.
   --------------------------------      X     noc #:1
                                               DAT'
                                                        +~1,-;.- .
                                                      JJjJii_ __ _
JED S. RAKOFF, U.S.D.J.

     On July 24, 2018, plaintiff Senior Health I~surance Company

of Pennsylvania ("SHIP") brought a complaint against various

defendants - including Beechwood Re Ltd.     ("BRE"); B Asset

Manager, L. P.   ("BAM") , Beechwood Bermuda International Ltd.

("BBIL"), Beechwood Re Investments, LLC ("BRILLC"), Mark Feuer,

Scott Taylor, and Dhruv Narain (collectively, "B~echwood

Defendants") - after discovering that SHIP had invested $320

million with the affiliates of an allegedly Ponz~-esque scheme

that failed. ECF No. 1. On December 28, 2018, SHlP brought a

Second Amended Complaint ("SAC") against the same defendants.

ECF No. 84.
                                                         I
     On March 20, 2019, the Beechwood Defendants ·filed an Answer

to SHIP's SAC, in which they asserted a "Counterclaim"

containing five counts. ECF No. 190 ("Counterclaim"). On the
same day, the Beechwood Defendants moved for summary judgment on
                                                     I

the first two counts of the Counterclaim related to advancement

of expenses incurred in connection with Senior Health Insurance
                                                     l
Company of Pennsylvania v. Beechwood Re Ltd. et ~l., 18-cv-6658-

JSR (S.D.N.Y.)      ("SHIP action"). ECF No. 191. In an Opinion and

Order dated May 13, 2019, this Court denied the Beechwood

Defendants' motion for summary judgment. In re Platinum-

Beechwood Litig., 2019 WL 2093914, at *1 (S.D.N.Y. May 13, 2019)

("May 13 Opinion and Order"). On June 7, 2019, the Beechwood

Defendants moved for reconsideration of this Court's May 13

Opinion and Order, ECF No. 429, and this Court denied the motion

in a Memorandum Order dated July 8, 2019, ECF No. 534       ("July 8

Order") .

     Now before the Court is a motion by SHIP to;dismiss all

five counts of the Counterclaim. ECF No. 556. For the reasons

discussed below, the Court resolves SHIP's motion as follows:

            •   Count 1 (declaratory judgment for adva~cement), Count

                2 (breach of the "IMAs," as defined be~ow), Count 3

                (declaratory judgment for indemnification), Count 4

                (rescission of the "Surplus Note," as defined below,

                for lack of consideration and fraudulent inducement),

                and the part of Count 5 alleging anticipatory breach

                of the Surplus Note are dismissed with prejudice; and

                                      2
       •   The motion is denied with respect to the part of Count

           5 asserting breach of good faith and fair dealing.

                            Background

     The overall background to this case has pre~iously been set

forth in various Opinions and Orders of this Court, familiarity

with which is here assumed. See, in particular, Senior Health

Ins. Co. of Pennsylvania v. Beechwood Re Ltd., 345 F. Supp. 3d

515, 520-23 (S.D.N.Y. 2018); Senior Health Ins. Co. of

Pennsylvania v. Beechwood Re Ltd., 377 F. Supp. 3d 414, 418-19

(S.D.N.Y. 2019).

     In evaluating SHIP's motion to dismiss the ~ounterclaim,

the following allegations are taken as true:

     On May 22, 2014, June 13, 2014, and January,15, 2015, SHIP

entered into an Investment Management Agreement '("IMA") with

each of BBIL, BRE, and BAM, respectively. Counterclaim~~ 247-

49. Paragraph 18(c) of each IMA states, in pertinent parts:

           To the maximum extent permitted by applicable law,
           each Indemnified Party [i.e., the Beechwood
           Defendants] shall be fully protected and indemnified
           by the Client [i.e., SHIP]      . against all
           liabilities and losses .    . suffered by virtue of its
           or his serving as an Indemnified Party with respect to
           any action or omission suffered or taken that is not
           in material violation of this Agreement and does not
           constitute fraud, gross negligence or ~illful
           misconduct .      . The Client shall   ~ . advance
           expenses, including legal fees, for which any
           Indemnified Party would be entitled by this Agreement
           to be indemnified upon receipt of an unsecured

                                 3
                undertaking by such Indemnified Party.to repay such
                advances if it is ultimately determined by a court of
                proper jurisdiction that indemnification for such
                expenses is not permitted by law or authorized by this
                Agreement .

Counterclaim~~ 250-52.

          The Counterclaim alleges that SHIP's SAC "seeks to hold

[the Beechwood Defendants] liable for acts or omissions they

have taken in connection with their duties, or exercise of their

powers under, the IMAs," where, according to the: Counterclaim,

none of the actions that the Beechwood Defendants took or failed

to take were "in material violation of the IMAs or that

constitute[] fraud, gross negligence, or willful misconduct."

Id.   ~    257. Therefore, according to the Counterclaim, the SHIP

action has triggered the indemnification and advancement

provisions of the IMAs. On this basis, the Counterclaim

propounds its first three counts, to wit:

          (1)   declaratory judgment that SHIP must immediately

                advance certain amounts to BAM, BBIL, BRE, Feuer,

                Taylor, and Narain for expenses that they had already

                incurred in connection with their defe~se of the SHIP

                action ("Count 1"), id.   ~~   266-69;

          (2)   breach of contract by SHIP under Paragraph 18(c) of

                the IMAs to advance to the Beechwood Defendants their




                                      4
           expenses incurred as a result of the SHIP action

           ("Count 2"), id.                    <JI<_![   270-74; and

     (3)   a declaratory judgment that SHIP must 1indemnify the
                                                                                 I


           Beechwood Defendants against all liabilities and

           losses suffered by virtue of the Beechwood Defendants

           being Indemnified Parties under the IMAs                                  ("Count 3"),

           id.   <.![<JI   275-78.

     The Counterclaim then alleges the following; additional

facts:

     SHIP "is regulated by the Pennsylvania Insurance Department

[ ("PID")] and subject to various rules and regulations designed

to protect its policy-holders," one of which is the requirement

for SHIP "to maintain a risk-based capital ("RBCh) ratio above

certain levels." Id.               <JI<JI   279-80. In the fall of 2014, SHIP was

concerned about its RBC falling below a "substandard level," and

it "devised a plan to increase SHIP's surplus at zero cost to

SHIP by having SHIP contribute additional funds under the IMAs

with certain Beechwood entities, which would then be lent back

to SHIP in the form of a surplus note." Id.                            <JI<_![   2$2-83. The

Beechwood Defendants were unaware of "these internal

machinations." Id.           <JI   284.

     To that end, in February 2015, the following allegedly

circular transactions occurred:                            (1) SHIP contributed $60 million


                                                           5
to BBIL for investment under the IMA;                   (2) BBIL loaned BRILLC $50

million and BRILLC pledged assets in support of :that loan,

pursuant to a secured promissory note and a pledge agreement;
                                                                     1


and (3) BRILLC purchased $50 million of SHIP' s siurplus note

("Surplus Note"). Id.         <JI         289. The Surplus Note matures on April

1, 2020 and accrues interest at the rate of 6% per year. Id.                              <JI



290.

       On December 30, 2014, SHIP's then-CFO sent an internal

email stating: "[I]f you diagram this, you will see a[] circular

funding arrangement of $SOM from SHIP to BRe and BBIL to BBL and

back to SHIP." Id.   <JI<JI   287-88. Nonetheless, "SHIP assured the

Beechwood Defendants that, because BRILLC had access to

additional capital, the transaction was not in fact circular and

would comply with Pennsylvania law." Id.                   <JI   288. Furthermore,

SHIP's then-CFO represented to the Beechwood Def~ndants that

SHIP would make sure the transaction complied wi~h Pennsylvania

law, as evidenced by the August 21, 2015 email: ~My position is

that SHIP is and will remain responsible for compliance with

Pennsylvania law." Id.              <JI    286. SHIP knew that "th~re would be

information asymmetry in this transaction," that'the Beechwood

Defendants "did not have visibility into SHIP's capital

strategy," and that the Beechwood Defendants "were not ensconced
                                                                         I

in the particulars" of the above transactions. Id.                           <JI   285.


                                                  6
     The terms of the Surplus Note dictate that SHIP "pay

interest to BRILLC beginning on April 1, 2016, ~nd thereafter on

April 1 of each year until the Surplus Note has been paid in

full." Id. ! 298. The Surplus Note requires that SHIP seek prior

                                                '
approval of the Pennsylvania Insurance Commissioner

("Commissioner") for interest payments and that :SHIP "provide

the Commissioner with written notice at least thirty days prior

to the intended date of the payment of principal· or interest on

the Surplus Note." Id. ! 299-300. SHIP "did not ~ubmit any

payment notices to the Commissioner, and, in hindsight, clearly

never intended to do so." Id. ! 301. Since the execution of the

Surplus Note, "SHIP has not paid any interest, t~ough interest

                                             Id. ! 302.
has been due to BRILLC since April 1, 2016." --,

     Based on this account, defendant BRILLC propounds the

following two additional counterclaims:

     (4)   rescission of the Surplus Note for lac~ of

           consideration and fraudulent inducement ("Count 4"),

           id. !! 304-10; and

     (5)   (i) anticipatory repudiation of SHIP's obligations to

           repay the full amount of principal and interest due

           and (ii) breach of SHIP's duty of good'.faith and fair

           dealing ("Count 5"), id. !':II 311-13.

                                Analysis


                                   7
     To survive a motion to dismiss, a plaintiffl must "state a

claim to relief that is plausible on its face." ,Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) . 1 "A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.": Id. When

adjudicating a motion to dismiss, the Court "accept[s] all

factual allegations in the complaint and draw[s] all reasonable

inferences in the plaintiff's favor." ATSI Commc'ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)~

I.   Counts 1-3

     In the May 13 Opinion and Order, this Court'denied the

Beechwood Defendants' motion for summary judgment as to Counts 1

and 2, holding that "Paragraph 18 [of the IMAs] Qoes not

indemnify expenses incurred in litigation with SHIP." May 13

Opinion and Order, at *5. In the July 9 Memorandum Order, the

Court reaffirmed this conclusion by denying the Beechwood

Defendants' motion for reconsideration, noting that the

Beechwood Defendants were not "entitled to advancement of

expenses incurred in the SHIP Action." July 9 Order 4. As the



1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                 8
Court explained, "New York law . .      imposes a ~trong

presumption against reading indemnification provisions to cover

expenses incurred in litigation between the parties." May 13

Opinion and Order, at *3 (referencing Hooper As;ociates v. AGS

Computers, Inc., 548 N.E.2d 903, 905 (N.Y. 1989).; PPI

Enterprises (U.S.), Inc. v. Del Monte Foods Co.,; 2006 WL

3370698, at *1 (2d Cir. Nov. 20, 2007)). The Cou~t further held

that the Beechwood Defendants failed to demonstrate that

Paragraph 18 of the IMAs - under which they sought

indemnification and advancement - rebutted that presumption. Id.

at *4    (referencing In re Refco Sec. Litig., 890 F. Supp. 2d 332,

343-44    (S.D.N.Y. 2012); Bridgestone/Firestone, Inc. v. Recovery

Credit Serves., 98 F.3d 13, 21 (2d Cir. 1996)).

        In reaching that conclusion, the Court found relevant that

"Paragraph 18(c) contain[s] only broad language that does not

unequivocally indicate that the parties intended:to indemnify

attorneys' fees in lawsuits between themselves." Id. "More

importantly," the Court continued, "it is clear from the terms

of Paragraph 18 that future third-party claims were possible at

the time of the contract." Id. The Court also noted that other

aspects of Paragraph 18's structure cut against interparty

indemnification, rejecting an alternative reading of Paragraph




                                   9
18 that the Beechwood Defendants put forth in their motion for

reconsideration. Id. at *4-5; July 8 Order 10-1~.

      It follows that for the reasons stated in ~he May 13

Opinion and Order and the July 8 Memorandum Order, as summarized

above, Counts 1-3 of the Counterclaim must be dismissed with

prejudice.

II.   Counts 4 and 5: Primary Jurisdiction Doctrine and Burford
      Doctrine

      SHIP argues that this Court should dismiss        or at least

stay - Counts 4 and 5 of the Counterclaim under (1) the primary

jurisdiction doctrine because "the claim require~ the resolution

of issues that, under a regulatory scheme, have been entrusted

to the expertise of an administrative agency" or, ( 2) the

"Burford abstention doctrine," see Burford v. Sun Oil Co., 319

U.S. 315 (1943), because "the adjudication of [the] particular

claim in a federal forum would be disruptive of state efforts to

establish a coherent policy with respect to a matter of

substantial state concern." ECF No. 557   ("SHIP Memo."), at 9.

      The party requesting abstention pursuant to both the

primary jurisdiction doctrine and the Burford abstention

doctrine "bears the heavy burden of showing that:abstention is

warranted." DMJ Assocs., L.L.C. v. Capasso, 228    t.    Supp. 2d 223,

227   (E.D.N.Y. 2002).



                                 10
     A. Primary Jurisdiction Doctrine

     The primary jurisdiction doctrine is concerned with

"promoting power relationships between the courts and

administrative agencies charged with particular regulatory

duties." United States v. W. Pac. R.R. Co., 352 U.S. 59, 63

(1956). When deciding whether to defer to an administrative

agency, the Court looks at the following factors': "(1) whether

the question at issue is within the conventional experience of

judges or whether it involves technical or policy consideration

within the agency's particular field of expertise;    (2) whether

the question at issue is particularly within the agency's

discretion;   (3) whether there exists a substantial danger of

inconsistent rulings; and (4) whether a prior application to the

agency has been made." Ellis v. Tribune Television Co., 443 F.3d

71, 82-83 (2d Cir. 2006).

     SHIP argues that all four factors support dismissal of

Counts 4 and 5, because:    (1) the Surplus Note fits "squarely

within the technical expertise of the Commissioner, who is

expressly charged with the review, approval, enfQrcement and

oversight of surplus notes," SHIP Memo. 11 (referencing 40 Pa

Stat. § 4452);   (2) Pennsylvania law has vested the Commissioner

with "exclusive authority over approval and regulation of

surplus notes and has not created a private right of action to


                                  11
challenge such approvals or regulation," id. at ,12;     (3)
                                                'I
"attempting to resolve these counterclaims, inc1uding payment on

the surplus note, which is preconditioned on apP,roval from PID,

would require this Court to wade into the regulatory regime

created under the Pennsylvania Insurance Code," creating "a

significant risk of inconsistent rulings and potential

disruption of PID's authority over the Surplus Note," id. at 13-
                                                 1
14; and (4) "the question of whether the Surplus• Note was

supported by consideration and constitutes a valid instrument
                                                     I

was necessarily decided by the Commissioner in approving its

issuance," so BRILLC must raise the issues of circularity or

intention of nonpayment with the Commissioner, id. at 12.

     The Court disagrees with SHIP's characterization of the

instant issues. With respect to the first and se~ond factors,

the issues in front of the Court are matters of ~ontract breach,

good faith and fair dealing, lack of consideration, and

fraudulent inducement, all of which are clearly fwithin the

conventional experience of judges." Ellis, 443 Fl3d at 82. It is

true that the contractual provisions at issue are rooted in the

statutory language of the Pennsylvania Insurance,Code, but even

then the present case "does not involve technica+ or policy

considerations within the agency's particular ii~ld of expertise

but instead simply requires us to engage in an aetivity -


                                12
statutory interpretation - that is the daily fare of federal

judges." Schiller v. Tower Semiconductor Ltd., 449 F.3d 286, 295

(2d Cir. 2006). As BRILLC points out, this Cour~ "is not being

asked to address .   . whether the form of the iurplus Note

meets statutory and regulatory guidelines befor~ it is issued."

ECF No. 575 ("Beechwood Memo."), at 10. Nor is the present case

about BRILLC challenging administrative decision~ or regulations

by the Commissioner, which makes SHIP's assertion that there is

no "private right of action to challenge [the Commissioner's]

approvals or regulation" largely irrelevant. SHIP Memo. 12.

     The fourth factor also cuts against SHIP, because the fact

that no prior application was made to the agency· "would normally

weigh against primary jurisdiction." Schiller, 449 F.3d at 295.

It is also likely that the Commissioner, whose r9le concerns

approving and regulating surplus notes, would not be expected to

decide, or be interested in deciding, the instant dispute

surrounding fraudulent inducement or good faith and fair dealing

claims. 2

     While the Court is somewhat more sympathetic to SHIP's take

on the third factor, ultimately this factor does not strongly


2 This is even more likely to be the case if BRILLC's
representation that "there is no apparent mechanism for [BRILLC
to make an application to the Commissioner] under the
Pennsylvania Insurance Code" is true. Beechwood Memo. 11.

                                13
favor SHIP's argument. If the Court grants the remedies sought

by BRILLC, it is possible there might be "a substantial danger

of inconsistent rulings" where SHIP might be tonn between this
                                                1
Court's order and the Commissioner's position (which, given the

Platinum-Beechwood scandal, may be against making such

payments). However, this concern is alleviated by the fact that

this Court ultimately dismissed Count 4 on the independent
                                                I
grounds set forth below, and so the only remedy at issue is the

damages sought under Count 5. These damages, if awarded, would

not be in contravention of the Commissioner's authority as

discussed in more detail below. For these reasons, this risk

embodied in the third prong is largely alleviated.

     Putting these four factors together, the Court determines

that invoking the preliminary jurisdiction doctrine is not

warranted in the present case.

     B. Burford Abstention Doctrine

     Alternatively, SHIP argues that Burford abstention is

warranted. The Burford doctrine requires that, "[w]here timely

and adequate state-court review is available," federal courts

must "decline to interfere with the proceedings or orders of

state administrative agency      . where the exeryise of federal

review of the question in a case and in similar cases would be

disruptive of state efforts to establish a coherent policy with


                                 14
respect to a matter of substantial public concern." New Orleans

Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S.

350, 361 (1989). In determining whether such abstention is

appropriate, the Second Circuit articulated the '.following three

factors for courts to consider: "(1) the degree of specificity

of the state regulatory scheme;   (2) the need to give one or

another debatable construction to a state statute; and (3)

whether the subject matter of the litigation is traditionally
                                                 I
one of state concern." Hachamovitch v. DeBuono, 159 F.3d 687,

697   (2d Cir. 1998).

      SHIP argues that all three factors support dismissal,

because:   (1) "[t]he Pennsylvania Insurance Code establishes a
                                                  '
complex and reticulated oversight scheme, including statutory
                                                  j

requirements specific to the issuance and repaym~nt of Surplus

Notes," SHIP Memo. 15;   (2) this Court's interpretation of the

Surplus Note could create a risk that the Surplu~ Note may be

"subject to an interpretation that is inconsiste~t with PID's

interpretation and regulation of other surplus n9tes issued by

other insurance companies," id. at 16; and (3) t~e states have

"exclusive jurisdiction over insurance administration and

regulation, thereby creating an important state interest," id.

(citing Capital Indem. Corp. v. Curiale, 871 F. Supp. 205, 208

(S.D.N.Y. 1994)).


                                  15
     For substantially similar reasons as those ;already

discussed with respect to the primary jurisdiction, the Court

thinks SHIP mischaracterizes the counterclaims at issue. To

repeat, the counterclaims mainly concern matters of contract

breach, breach of good faith and fair dealing, l,ack of

consideration, and fraudulent inducement, rather than wading

into the "complex and reticulated oversight sche~e." Id. at 15.

This case is therefore meaningfully distinguishable from the

case relied on by SHIP, Mathias v. Lennon, 474 F~ Supp. 949, 955

(S.D.N.Y. 1979), where the Illinois Director of Insurance

brought an action against a New York insurance company and its

rehabilitator for their discrimination in favor of New York

policyholders at the expense of its Illinois insureds. There,

the key issue was the manner in which a state regulator was

conducting the "rehabilitation of an insolvent insurance

company"; here, the key issues concern matters o~ contract

dispute that only tangentially touch upon insurance regulatory

mechanisms, if at all. Id.

     It is true that, as also stated above, the remedies sought,

if granted, might conceivably create conflict with the

Commissioner's stance; but "the mere potential for conflict in

the results of adjudications, does not, without more, warrant

staying exercise of federal jurisdiction." Colorado River Water


                                16
Conservation Dist. v. United States, 424 U.S. 800, 816 (1976).

"The potential conflict here     . would not be ·such as to

impair impermissibly the State's effort to effect its policy

respecting" the insurance regulation. Id. The essence of SHIP's

view - that because the Surplus Note implicates 'some state

regulatory issues, these issues categorically cannot be

adjudicated by federal courts as per the Burford doctrine - is

overreaching and quite contrary to the principle that abstention

from the exercise of federal jurisdiction is "an, extraordinary

and narrow exception." County of Allegheny v. Frank Mashuda Co.,

360 U.S. 185, 188-89 (1959).

     For the foregoing reasons, SHIP fails to me~t "the heavy

burden of showing that abstention is warranted," DMJ Assocs.,

L.L.C. v. Capasso, 228 F. Supp. 2d 223, 227 (E.D~N.Y. 2002), and
                                                 j
consequently, the Court declines to invoke the primary

jurisdiction or Burford abstention doctrine with respect to

Counts 4 and 5 of the Counterclaim.

     C. Count 4

     Now the Court turns to whether there are independent

grounds to dismiss Count 4 of the Counterclaim. Count 4 seeks

rescission of the Surplus Note, an equitable remedy. Clark v.

Allstate Ins. Co., 2010 WL 1904013, at *2   (W.D. fa. May 7,

2010). Under here applicable Pennsylvania law, "the only grounds


                                17
upon which equity will permit rescission of an executed contract

are fraud, mistake, failure of consideration, and quia timet."

Umbelina v. Adams, 34 A.3d 151, 158-59 (Pa. Sup~r. 2011).

          1. Rescission Based on Fraudulent Indu9ement

     Under Pennsylvania law, the elements of fraudulent
                                                    '

inducement are: " ( 1) a representation;   (2) which: is material to

the transaction at hand;   (3) made falsely, with knowledge of its

falsity or recklessness as to whether it is true, or false;            ( 4)
                                                 '
with the intent of misleading another into relying on it;             (5)

justifiable reliance on the misrepresentation; and (6) the

resulting injury was proximately caused by the r~liance." Eigen

v. Textron Lycoming Reciprocating Engine Div., 874 A.2d 1179,

1185 (Pa. Super. 2005). Fed. R. Civ. Pro. 9(b) requires that a

plaintiff alleging fraud "must state with particularity the

circumstances constituting fraud."

     The Counterclaim alleges that SHIP "fraudulently induced

BRILLC to enter into the Surplus Note by assuring Defendants

during the negotiations that led to the execution of the Surplus

Note that the transaction was legitimate and compliant with

Pennsylvania law, and, at the same time, failingito disclose

that SHIP never intended to ask the Commissioner.for permission

to make any payments under the Surplus Note." Id,       <_If   306.




                                  18
     With respect to the allegation that SHIP never intended to

perform its obligations to pay interest, SHIP argues that the
                                                   I



Counterclaim offers only conclusory statements in this respect.

SHIP Memo. 18. Also, in SHIP's view, the allegation that BRILLC

relied on SHIP's assurance regarding the legitimacy and legality

of the transaction is refuted by the facts that:       (1) "BRILLC was

a party to the $50 million IMA transaction             [so] BRILLC was

in possession of all of the facts that would give rise to the

possibility of circularity," id. at 19 (referencing Counterclaim

1 289); and (2) "the Surplus Note was found by the Commissioner

to be legitimate and in compliance with Pennsylvania law," id.

     BRILLC responds that the allegation that SHIP never

intended to honor the terms of the Surplus Note is supported by

the factual allegations that "SHIP secretly questioned the

legitimacy of the transaction and the fact that SHIP has failed

to request permission to fund a single interest payment over the

last three and a half years." Beechwood Memo. 15 (referencing

Counterclaim 11 287-88, 301). Furthermore, BRILLC notes that its

reliance on SHIP'S representations regarding the'.issues of

circularity and the legitimacy of the transaction was justified,

because SHIP repeatedly assured as such and "SHIP had superior

knowledge of Pennsylvania insurance law." Id. at 14, 16. Lastly,

BRILLC argues that the Commissioner's approval i! irrelevant,


                                19
because "it does nothing to legitimize the circular transaction,

or that SHIP kept its concerns hidden from the Beechwood

Parties." Id. at 16.

     This Court agrees with SHIP in that the Co~nterclaim fails
                                                   '
                                                   l
to allege facts giving rise to an inference of SHIP's

"preconceived and undisclosed intention of not performing" its

obligations under the Surplus Note, other than conclusory

statements that fail to satisfy the Rule 9(b) standard. Senior

Health Ins. Co. of Pennsylvania v. Beechwood Re Ltd. et al., 345

F. Supp. 3d 515, 527   (S.D.N.Y. 2018)   (citing Spinelli v. Nat'l

Football League, 903 F.3d 185, 210 (2d Cir. 2018)). While BRILLC

gives some specificity to its claim that SHIP made no request to

the Commissioner after the execution of the Surplus Note, this

does not support the view that even before the execution SHIP

intended not to perform. Also, SHIP's alleged qu~stioning of the

legitimacy of the transaction has nothing to do with SHIP's

alleged intention not to request.

     Furthermore, BRILLC fails to adequately allege fraudulent

inducement based on SHIP's representation that the transaction

complied with the Pennsylvania law and was not circular. It is

not clear from the face of the Counterclaim as t9 why the

transaction was indeed not "legitimate and compliant with

Pennsylvania law." Counterclaim! 306. Indeed, there is nothing


                                  20
in the Counterclaim that suggests that the Cornrn~ssioner, who

could independently assess the transaction, found the
                                                 I

transaction not in compliance with Pennsylvania :1aw.

     The representation regarding circularity also suffers from

a related issue: without any allegation as to why circularity

may render the transaction non-compliant with Pennsylvania law,

it is not plausibly pled as to (1) why this repr~sentation is

"material to the transaction at hand" and (2) why BRILLC would

have not entered into the transaction had it kno~n it was

circular (other than one conclusory statement stating so),
                                                     '

Counterclaim~ 308. Eigen v. Textron Lycoming Reciprocating

Engine Div., 874 A.2d 1179, 1185 (Pa. Super. 2005).

     On top of all these, no allegation in the Counterclaim

pleads that there was a proximate causation - in addition to a

but-for causation - between the alleged misrepresentation

regarding circularity and the injury to BRILLC. See Eigen, 874

A.2d at 1190 ("A party claiming fraud in the inducement must

demonstrate that the fraud proximately caused economic harm.").

Rather, BRILLC's injury allegedly comes from SHIP's nonpayment

of interest starting in 2016, which is unrelated to the

circularity structure.

          2. Rescission Based on Lack of Consideration




                                21
     Count 4 of the Counterclaim also alleges that the.Surplus

Note is "void for lack of consideration because .      . this
                                               '

transaction was a circular transaction with no benefit to the

Beechwood contracting entities, just financial engineering on

the part of SHIP." Counterclaim! 305. SHIP argues that this

allegation is "wholly conclusory" and "not base~ on any factual

predicate." SHIP Memo. 20. BRILLC responds that dts Counterclaim

lays out in detail how the Surplus Note transact1on occurred and

how SHIP's former CFO described the transaction as a circular

funding arrangement. Beechwood Memo. 16 (referencing
                                                   '
Counterclaim!! 282, 289).

     The Counterclaim does allege the details regarding the

Surplus Note transaction, but these allegations do not plausibly
                                                   '

plead the claim for lack of consideration. In ex~hange for

lending $50 million, BRILLC received the rights to interest and

principal payments from SHIP (although allegedly SHIP has not

performed its obligation). The fact that BRILLC entered into a

different transaction with BBIL - where, as a result, BRILLC's

economic position was hedged in net - does not mean that the

consideration was lacking in BRILLC's transaction with SHIP.

Furthermore, the form of separate transactions and of separate

corporate existence of BRILLC, BBIL, and BRE should be

respected, unless there is a particular reason for this Court to


                               22
collapse those transactions. No such reason is alleged nor

necessary in this Court's view based on the Complaint.

     For all of the reasons stated above, Count ;4 of the

Counterclaim is dismissed with prejudice.

     D. Count 5

     Count 5 is based on (1) SHIP's alleged anticipatory

repudiation of "its obligation to repay the full amount of

principal and interest due under the Surplus Not~" and (2)

SHIP's alleged breach of its duty of good faith and fair dealing

under the Surplus Note by "failing to ask the Commissioner for

permission to make interest payments due." Count~rclaim 1 312.

          1. Anticipatory Breach

     Under Pennsylvania Law, a claim for anticipatory breach

must be premised on a defendant's "absolute and ~nequivocal

refusal to perform or a distinct and positive statement of an

inability to do so." 2401 Pennsylvania Ave. Corp~ v. Fed'n of
                                                 I
Jewish Agencies of Greater Philadelphia, 489 A.2d 733, 736

(1985). BRILLC argues that SHIP has anticipatorily breached the

contract by "absolutely and unequivocally" refusing to perform,

as evidenced by never seeking the Commissioner's approval of

payment. Id. at 20.

     The Court dismisses this portion of Count 5 for the

following reasons. As a threshold matter, this portion of Count


                                   23
5 of the Counterclaim is based on SHIP's alleged repudiation of

"its obligation to repay the full amount of principal and

interest due under the Surplus Note," rather than its
                                                j
repudiation of its obligation to seek the Commissioner's

approval. Counterclaim~ 312. According to Section 2 of the

Surplus Note, unless and until the Commissioner approves, SHIP

does not have any such obligation to repay the principal and

interest. ECF No. 558-1, Ex.1 ("Surplus Note"), at 1.

     But even if Count 5 of the Complaint were worded

differently to focus on SHIP's obligation to seek the
                                                    I


                                                    I
Commissioner's permission, SHIP's past refusal to seek such

permission does not necessarily establish that SHIP would

continue to refuse making a request. In fact, SHIP may arguably

comply with the contract by making such a request prior to April

1, 2020, a possibility not ruled out by the allegations in the

Counterclaim.

     For these reasons, this portion of Count 5 ~ased on a claim

for anticipatory breach is dismissed with prejudice.

          2. Breach of the Duty of Good Faith and Fair Dealing

     Count 5 also asserts a claim for breach of the duty of good

faith and fair dealing. Under Pennsylvania law, ~(w]hether

express or implied, the covenant of good faith and fair dealing

acts as a term of the contract, and that covenant arises from


                               24
the contract itself." Zaloga v. Provident Life & Acc. Ins. Co.

of Am.,   671 F. Supp. 2d 623,   630    (M.D. Pa. 2009)'. As the

Pennsylvania courts have noted:

           Section 205 of the Restatement (Second) of Contracts
           suggests that "[e]very contract imposes upon each
           party a duty of good faith and fair dealing in its
           performance and its enforcement." A similar
           requirement has been imposed upon contracts within the
           Uniform Commercial Code by 13 Pa.C.S. § 1203. The duty
           of "good faith" has been defined as "[h]onesty in fact
           in the conduct or transaction concerned."

Creeger Brick   &   Bldg. Supply, Inc. v. Mid-State Bank and Trust,

560 A.2d 151, 153 (Pa. Super. 1989).

     Put another way, a breach of the duty of good faith and

fair dealing occurs when, even though there has been no breach

of the express terms of the contract, compliance' with its terms

has been effectively undercut by a party proceeding in a manner

inconsistent with good faith and fair dealing.

     So far as this part of Count 5 is concerned, the focus is

on the alleged prior failure by SHIP to approach.the

Commissioner for permission to pay money to BRILLC, which was a

condition precedent to such payment. In other words, if SHIP

devised an artifice to excuse its having to pay BRILLC its

yearly payments by the simple expedient of secretly not pursuing

the Commissioner's approval that was a precondition to such




                                       25
payments, SHIP acted in breach of the duty of good faith and

fair dealing.

     Section 2 of the Surplus Note, in part based on Section

445.2 of the Pennsylvania Insurance Code,   states:

          (b) The annual interest rate on this Surplus Note
          shall be equal to six percent (6.00%) ,per annum.
          Subject to the provisions contained i~ this Section 2,
          unpaid interest shall be due and payable on April 1,
          2016, and thereafter on April 1 of each year until
          this Surplus Note has been paid in ful1.
                                                  I
          (d) Principal or interest on this Surplus Note shall
          not be a liability nor an expense except to the extent
          that the payment has been approved by the Insurance
          Commissioner of the Commonwealth of Pennsylvania (the
          "Commissioner"). Unapproved intere~t shall not be
          represented as an addition to the principal or
          notional amount and shall not accrue further interest.
          The Surplus Note shall accrue interest' only on the
          outstanding principal balance and not on accrued but
          unpaid interest.

          (e) Any interest payment or principal repayment on
          this Surplus Note requires prior approval of the
          Commissioner. The Company shall provide the
          Commissioner with written notice at least thirty days
          prior to the intended date of the payment of principal
          or interest on the Surplus Note.

Surplus Note 1. 3 The last sentence leaves open the possibility

that SHIP could delay indefinitely providing notice to the


3 Although the Surplus Note was not submitted as an exhibit to
the Counterclaim, but submitted as an exhibit to;SHIP's
memorandum in support of its motion to dismiss, this Court may
consider it without converting SHIP's motion to dismiss into a
motion for summary judgment, because the Beechwood Defendants'
allegations regarding Count 4 and 5 of the Counterclaim are



                                26
Commissioner as long as it did not intend to make the payment.

But this would be commercially unreasonable and a clear breach

of the duty of good faith and fair dealing.

     Based on the above and the factual allegatfon that SHIP

never sought the Commissioner's approval for interest payments,

the Counterclaim sufficiently pleads a claim fot breach of duty

of good faith and fair dealing.   4


          3. Remedy

     Under Count 5, BRILLC seeks damages "in an amount to be

determined at trial, but in an amount at least equal to $50

million, plus interest." Counterclaim~ 313. SHIP argues that

the damages BRILLC is seeking are not permitted under the terms

of the Surplus Note, because the Surplus Note is; "expressly

subordinated to all of SHIP's obligations and liabilities and

the authority to permit payment under the Surplus Note is vested

solely in the Commissioner," as required by the Pennsylvania

Insurance Code. SHIP Memo. 24   (referencing Surplus Note 1 and 40

Pa. Stat. § 445.2(d)).




heavily based on the Surplus Note. See Chambers v. Time Warner,
Inc., 282 F.3d 147, 153 (2d Cir. 2002); Cortec Industries, Inc.
etal. v. Sum Holding, L.P., 949 F.2d 42, 48 (2d Cir. 1991).
4 Although SHIP argues that the Commissioner would never in fact

have approved the payment, this is a factual dispute that cannot
be resolved on a motion to dismiss.

                                      27
     It is the Court's view that SHIP conflates the nature of

the remedy sought under Count 5. If BRILLC ultimately prevails

on Count 5, the Court would not be issuing an injunction to

force SHIP to make interest payments under the Surplus Note.

Rather, SHIP would be required to pay for its bieach of the

terms of the Surplus Note. Furthermore, if such ~elief is

granted, it is likely that the amount of damages will be

determined pursuant to the expectation damages~ a "preferred

basis of contract damages" under the Pennsylvania law "designed

to place the aggrieved in as good a position as would have

occurred had the contract been performed." ATACS. Corp. v. Trans

World Commc'ns, Inc., 155 F.3d 659, 669 (3d Cir., 1998). In the

present case, this would be the amount that SHIP would have had

to pay if SHIP had sought the Commission's approval starting in
                                                 I
2016. This amount would be what the Commissioner·would have

approved anyway, if any, in the counterfactual, further

mitigating the concern that the relief sought wo~ld interfere

with the Commissioner's statutory authority or with the Surplus

Note's subordinated status vis-a-vis SHIP's other obligations

and liabilities.
                                                     I

     For all of the reasons stated here, the motion to dismiss

Count 5 of the Counterclaim is granted in part (anticipatory




                                28
breach of the Surplus Note) and denied in part (breach of the

duty of good faith and fair dealing).

                               Conclusion

     In sum, Counts 1-4 and part of Count 5 of the Counterclaim

are dismissed with prejudice, and the motion is'denied in all

other respects.
                                                !
     The Clerk is directed to close the entries ,at docket number

556 in 18-cv-6658.

     SO ORDERED.

Dated:    New York, NY
     September    9-,   2019




                                   29
